DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 07/14/2022 response includes: (a) the drawings are currently amended; (b) the specification is currently amended; (c)  claims 3-4, 11, 15-16 and 23 are currently amended; (d) claims 1-2, 5-10, 12-14 and 17-22 are original; and (e) the grounds for rejection set forth in the 04/18/2022 office action are traversed.  Claims 1-23 are currently pending and an office action follows:
Response to Arguments
3.	Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
	Applicant’s first argument is that Oda does not teach a plurality of drive sense circuits that apply a plurality of signals on a plurality of electrodes (07/14/2022 response, p 17).  Examiner disagrees.  Oda’s transmission section(200)(FIG. 2: ¶0069) has multiple drive circuits that include output terminals that supply different frequency signals to each transmitting electrode(11)(FIG. 2: ¶0070) which capacitively couple with receiving electrodes(12)(FIG. 2; ¶¶0070, 0074) and changes in these capacitively couplings are received by multiple sense circuits that include input terminals of receiving section(300)(FIG. 2; ¶¶0074-0075).
	Applicant’s next argument is that paragraph [0092] of the specification provides support for a special definition for the limitation “drive-sense circuits” (07/14/2022 response, pp 17-18).  Examiner disagrees.  The specification does not make clear that this definition applies to all of the disclosed embodiments (e.g., each of the embodiments such as those shown in each of Figs. 1-6A, 20, 23, 27A-30, 33, 36; ¶¶0005-0010, 0024, 0027, 0032-0035, 0038, 0041) that appear before and after paragraph [0092].  MPEP §2111.01 I “In re Am Acad. Of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d, 1827, 1834 (Fed. Cir. 2004)(‘We have cautioned against reading limitations into a claim from the preferred embodiment of the specification, even if it the only embodiment described, absent clear disclaimer in the specification.).  When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served.”  Thus, examiner advises applicant to amend the claims to set forth as limitations the special meaning for “drive-circuits”.   
Absent such a claim limitation, examiner is interpreting “drive-sense” circuits according to their plain meaning.  One of ordinary skill in the art would as interpret “drive-sense circuits” as including: (i) circuits each of which is driven and sensed to detect a change in self capacitance; and (ii) circuits some of which are capacitively driven and others of which sense changes in mutual capacitance couplings with those that are driven.  
Applicant next argues that Oda does not teach detecting by a set of drive sense circuits a change in electrical characteristics of a set of electrodes and interpreting by a processing module the change in the electrical characteristics to be caused by a user in close proximity to an interactive surface of display device, and the processing module determining a position of the user based on this change in electrical characteristics (07/14/2022 response, p 18).  
Examiner disagrees.  When a user makes a hover/proximity or physical contact with an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4: USER A; ¶¶0069, 0097-0098) using a finger or stylus at a specific position(USER A)(FIG. 2; ¶¶0063, 0068, 0097), a unique signal corresponding to this user’s signal generator(2A)(FIGs. 1; ¶¶0063-0064), which has a frequency different from the drive-sense signals (¶¶0065, 0074), is received at that specific position (¶¶0063-0064).  This unique signal corresponding to the user along with a change in mutual capacitance is received by a same receiving electrode(Y61)(FIG. 2; ¶¶0075, 0092), which is transmitted to the receiving section(300)(FIG. 2; 0075) of the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074, 0075, 0093-0094, 0102) to determine the position of touch along with the identity(User A) of the touch (FIGs. 1-2; ¶¶0075-0077).
Also, while applicant points out that their invention includes detecting a change in impedance on the electrodes (07/14/2022 response, p 18), examiner notes that this distinction is not included in the claim language.
	Applicant next argues that Oda does not teach determining, by the processing module, an available display area of the interactive surface; and generating, by the processing module, a personalized display area within the available display area based on the position of the user, because Oda requires the user to perform an input function to generate a user operation region in contrast to the present invention automatically generating a personalized display area based on the presence of the user, the amount of space available and the position of the user (07/14/2022 response, p 18).
Examiner disagrees.  Applicant’s claims do not include the limitations of “automatically generating a personalized display area” or “the amount of space available”.  Also, Oda creates the personalized display area(ArA)(FIG. 4; ¶¶0098-0099) by the processing module(4, 40, 300A)(FIGs. 1-2: 4; ¶¶0074-0075, 0093-0094, 0098-0099, 0102) based on the presence and position of the user(USER A)(FIGs. 2, 4: USER A’s finger; ¶¶0093, 0068, 0097-0098 – a position of a user’s finger(s) and/or stylus/styli may be considered to be a position of the user), because the user must inherently be present to create the personalized display area(ArA)(FIG. 4; ¶¶0098-0099) with his or her fingers and/or styli(USER A)(FIGs. 2, 4: USER A’s finger; ¶¶0093, 0068, 0097-0098).  
In addition, Oda determines, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0077, 0093-0094, 0102), an available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) of the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098)
Applicant next argues that Wang in view of Oda does not teach claims 1, 11, 13 and 23, because Wang’s prevention of overlap of personal display areas does not need to account for the available space to prevent overlap (07/14/2022 response, pp 18-19).
Examiner disagrees.  To begin with, the actual claim language of claims 11 and 23 is the determination of the available display area based on the detection of one or more of: one or more objects on the interactive surface and one or more other personalized display areas.  Wang and Oda allocate personalized display areas so that they do not overlap one another (Wang: ¶0751, especially – “The processor 2810 allocates the windows so that the windows do not overlap one another.  The processor 2810 may allocate the windows so that sizes of the windows are different from one another according to the positions of the users”; Oda: FIG. 4: area of 101S corresponding to ArA; ¶¶0098-0099).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Since different user each have their respective personalized display areas (see e.g., FIG. 8; ¶0454) that are displayed based on their current position (¶¶0454, 0752) that can be moved by the user (¶¶0107, 0752), the processor(2820)(FIG. 28; ¶0727) must determine whether there is an available display area to place content vis-à-vis other content (¶0751, especially – “[t]he processor 2810 allocates windows so that the windows do not overlap one another”; see also ¶¶0103-0105, 0109, 0112, 0476-0477, 0514-0515, 0524, 0531 that discuss a user wanting to display content at a location that already has other content being displayed in which the other content is hid or placed at different locations).
Thus, in summary, all of applicant’s claims remain rejected.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-7, 9, 13-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	As to claim 1, Oda discloses a method (FIGs. 1, 2, 4: 1; ¶¶0065, 0070, 0074-0075, 0097-0098) comprises: 
transmitting, by a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098); 
detecting, by a set(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074); 
interpreting, by a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) in close proximity to an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4: USER A; ¶¶0069, 0097-0098); 
determining, by the processing module(4, 40, 300A)(FIGs. 1-2: 33A, 34A; ¶¶0074-0075, 0077, 0093-0094, 0102), a position of the user(USER A)(FIGs. 2, 4: USER A’s finger; ¶¶0093, 0097-0098 – a position of a user’s finger(s) may be considered to be a position of the user) based on the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097);
determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0077, 0093-0094, 0102), an available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) of the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098); and 
generating (FIG. 1: 4; ¶¶0098-0099), by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), a personalized display area(ArA)(FIG. 4; ¶¶0098-0099) within the available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) based on the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098).

As to claim 2, Oda discloses the method of claim 1, as applied above.
Oda further discloses wherein the interpreting the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) comprises: determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), that the change in the electrical characteristics (FIG. 1, 4: 11Y61, 12X6; ¶¶0075, 0093, 0097) is caused by a signal having a unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074), wherein the unique frequency is associated with the user(USER A)(FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0065, 0074, 0097-0098). 

As to claim 3, Oda discloses the method of claim 2, as applied above.
Oda further discloses wherein the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0065, 0074) is associated with the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) by one or more of: a user device(2A)(FIG. 1; ¶0064) associated with the user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064, 0097-0099), wherein the user device(2A)(FIG. 1; ¶0064) is transmitting the signal (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074); and a pressure sensor, wherein the pressure sensor transmits the signal when the user applies pressure to the pressure sensor.

As to claim 4, Oda discloses the method of claim 3, as applied above.
Oda further discloses wherein the determining the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) comprises one or more of: interpreting, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) to determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}, thus determinations are made that the touch is at a position {FIG. 2: 11Y61 and 12X6} and that that the touch corresponds to a unique person {FIG. 2: USER A} and these determinations are combined to determine the touch position of the user), wherein the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) corresponds to the position (FIGs. 2, 4: USER A; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}); and interpreting, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) to determine presence of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098), wherein the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102) further interprets the presence to determine the position (FIGs. 2, 4: USER A; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}, thus determinations are made that the touch is at a position {FIG. 2: 11Y61 and 12X6} and that the touch position corresponds to a unique person {FIG. 2: USER A} and these determinations are combined to thereby determine the touch position of the user). 

As to claim 5, Oda discloses the method of claim 1, as applied above.
Oda further discloses wherein the interpreting the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) comprises: determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), that the change in the electrical characteristics (FIG. 1, 4: 11Y61 and 12X6; ¶¶0075, 0093, 0097) is caused by an input by the user(USER A)(FIGs. 1, 2, 4: 2A; ¶¶0063, 0093, 0097-0098).

As to claim 6, Oda discloses the method of claim 5, as applied above.
Oda further discloses wherein the input includes one or more of: a touch input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0093, 0097-0098); and a user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098).

As to claim 7, Oda discloses the method of claim 6, as applied above.
Oda further discloses wherein the determining the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) comprises one or more of: interpreting, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the touch input as a command (FIGs. 2, 4: USER A; ¶¶0092-0093 and 0097-0099), wherein the command (FIGs. 2, 4: USER A; ¶¶0092-0093 and 0097-0099) indicates one or more of: the position of the user(USER A)(FIGs. 2, 4; ¶¶0092-0093 and 0097-0099) and an orientation of the user; and interpreting, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the user device input user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098), wherein the user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098) indicates one or more of: the position of the user(USER A)(FIGs. 2, 4; ¶¶0092-0093 and 0097-0099) and the orientation of the user. 

As to claim 9, Oda discloses the method of claim 1 as applied above.
Oda further discloses further comprises: determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0102), the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) based on sensed data (FIG. 1, 4: 11Y61 and 12X6; ¶¶0074-0075, 0093, 0097), wherein the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) includes one or more of: one or more sensors(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0074-0075, 0093, 0097) and one or more antennas for generating the sensed data (FIG. 1, 4: 11Y61 and 12X6; ¶¶0074-0075, 0093, 0097). 

As to claim 13, Oda discloses an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0065, 0070, 0074-0075, 0097-0098) comprises: 
an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) including a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074);
a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) coupled to the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074), wherein the plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) are operable to transmit a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074), and wherein a set of drive sense circuits(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) are operable to detect (FIG. 1, 4: horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6; ¶¶0075, 0093, 0097) a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074);
memory (¶0102); and
a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) operably coupled to the memory (¶0102) and the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), wherein the processing module(4, 40, 300A)(FIGs. 1-2: 33A, 34A; ¶¶0074-0075, 0077, 0093-0094, 0102) is operable to: 
interpret (FIG. 1, 2: 4, 40, 300A; ¶¶0074-0075, 0093-0094, 0102) the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) in close proximity to the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097); 
determine (FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0077, 0093-0094, 0102) a position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) based on the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097); 
determine (FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0077, 0093-0094, 0102) an available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) of the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098); and 
generate (4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0098-0099, 0102) a personalized display area(ArA)(FIG. 4; ¶¶0098-0099) within the available display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) based on the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098).

As to claim 14, Oda discloses the interactive display device of claim 13, as applied above.
Oda further discloses wherein the processing module(FIG. 1, 2: 4, 40, 300A; ¶¶0074-0075, 0093-0094, 0102) is operable to interpret the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) by: determining that the change in the electrical characteristics (FIG. 1, 4: 11Y61, 12X6; ¶¶0075, 0093, 0097) is caused by a signal having a unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074), wherein the unique frequency is associated with the user(USER A)(FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0065, 0074). 

As to claim 15, Oda discloses the interactive display device of claim 14, as applied above.
Oda further discloses wherein the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0065, 0074) is associated with the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) by one or more of: a user device(2A)(FIG. 1; ¶0064) associated with the user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064), wherein the user device(2A)(FIG. 1; ¶0064) is transmitting the signal (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074); and a pressure sensor, wherein the pressure sensor transmits the signal when the user applies pressure to the pressure sensor.

As to claim 16, Oda discloses the interactive display device of claim 15, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) is operable to determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) by one or more of: interpreting the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) to determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}, thus determinations are made that the touch is at a position {FIG. 2: 11Y61 and 12X6} and that that the touch corresponds to a unique person {FIG. 2: USER A} and these determinations are combined to determine the touch position of the user), wherein the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) corresponds to the position (FIGs. 2, 4: USER A; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}); and interpreting the unique frequency (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) to determine presence of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098), wherein the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094) further interprets the presence to determine the position(FIGs. 2, 4: USER A; ¶¶0093, 0097-0098 – the unique frequency of USER A is detected at the position of the user’s touch {FIG. 2: 11Y61 and 12X6}, thus determinations are made that the touch is at a position {FIG. 2: 11Y61 and 12X6} and that the touch position corresponds to a unique person {FIG. 2: USER A} and these determinations are combined to thereby determine the touch position of the user). 

As to claim 17, Oda discloses the interactive display device of claim 13, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094) is operable to interpret the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by the user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) by: determining that the change in the electrical characteristics (FIG. 1, 4: 11Y61 and 12X6; ¶¶0075, 0093, 0097) is caused by an input by the user(USER A)(FIGs. 1, 2, 4: 2A; ¶¶0063, 0093, 0097-0098).

As to claim 18, Oda discloses the interactive display device of claim 17, as applied above.
Oda further discloses wherein the input includes one or more of: a touch input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0093, 0097-0098); and a user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098).

As to claim 19, Oda discloses the interactive display device of claim 18, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094) is operable to determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) by one or more of: interpreting the touch input as a command (FIGs. 2, 4: USER A; ¶¶0092-0093 and 0097-0099), wherein the command (FIGs. 2, 4: USER A; ¶¶0092-0093 and 0097-0099) indicates one or more of: the position of the user(USER A)(FIGs. 2, 4; ¶¶0092-0093 and 0097-0099) and an orientation of the user; and interpreting the user device(2A)(FIG. 1; ¶¶0063-0064) input(FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098), wherein the user device(2A)(FIG. 1; ¶¶0063-0064) input (FIGs. 1, 2, 4: 2A, USER A; ¶¶0063, 0074-0075, 0093, 0097-0098) indicates one or more of: the position of the user(USER A)(FIGs. 2, 4; ¶¶0092-0093 and 0097-0099) and the orientation of the user.

As to claim 21, Oda discloses the interactive display device of claim 13, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094) is further operable to: determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) based on sensed data (FIG. 1, 4: 11Y61 and 12X6; ¶¶0074-0075, 0093, 0097), wherein the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) includes one or more of: one or more sensors(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0074-0075, 0093, 0097) and one or more antennas for generating the sensed data (FIG. 1, 4: 11Y61 and 12X6; ¶¶0074-0075, 0093, 0097).
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 11, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0026011 A1 to Wang et al. (“Wang”) in view of U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
           
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	As to claim 1, Wang discloses a method (FIG. 32; ¶0750) comprises: 
	an interactive display device(2800)(FIG. 28; ¶¶0750-0752);
interpreting, by a processing module(2810)(FIG. 28; ¶0752) of the interactive display device(2800)(FIG. 28; ¶¶0750-0752), an input by a user (¶¶0751, especially – “The windows indicate displaying areas where the users input content and indicate portions of the touch panel 2820”; 0752) of the interactive display device(2800)(FIG. 28; ¶¶0750-0752) in close proximity to an interactive surface (FIG. 28: 2820; ¶¶0727, 0750-0752) of the interactive display device(2800)(FIG. 28; ¶¶0750-0752); 
determining, by the processing module(2810)(FIG. 28; ¶0752), a position of the user based on the input by the user (¶¶0751-0752);
determining, by the processing module(2810)(FIG. 28; ¶0751), an available display area (¶0751) of the interactive surface (FIG. 28: 2820; ¶¶0750-0752); and 
generating, by the processing module(2810)(FIG. 28; ¶0752), a personalized display area(window)(FIG. 32: 3210; ¶¶0751-0752) within the available display area (FIG. 28: 2820, ¶0751) based on the position of the user (FIG. 32: 3210, 3220; ¶¶0751-0752).
Wang does not expressly disclose transmitting, by a plurality of drive sense circuits of an interactive display device, a plurality of signals on a plurality of electrodes of the interactive display device; transmitting, by a plurality of drive sense circuits of an interactive display device, a plurality of signals on a plurality of electrodes of the interactive display device; 
detecting, by a set of drive sense circuits of the plurality of drive sense circuits, a change in electrical characteristics of a set of electrodes of the plurality of electrodes; 
interpreting, by a processing module of the interactive display device, the change in the electrical characteristics of the set of electrodes to be caused by a user of the interactive display device in close proximity to an interactive surface of the interactive display device; 
determining, by the processing module, a position of the user based on the change in the electrical characteristics of the set of electrodes.
Oda discloses transmitting, by a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098); 
transmitting, by a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098); 
detecting, by a set(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074); 
interpreting, by a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) in close proximity to an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4: USER A; ¶¶0069, 0097-0098); 
determining, by the processing module(4, 40, 300A)(FIGs. 1-2: 33A, 34A; ¶¶0074-0075, 0077, 0093-0094, 0102), a position of the user(USER A)(FIGs. 2, 4: USER A’s finger; ¶¶0093, 0097-0098 – a position of a user’s finger(s) may be considered to be a position of the user) based on the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wang with Oda to provide a method that allows multiple users to simultaneously view and/or manipulate content using both of their hands (FIG. 4; ¶¶0065, 0093, 0097-0098).

As to claim 11, Wang and Oda teach the method of claim 1 as applied above.
Wang and Oda further teach wherein the determining the available display area(Wang: ¶0751, especially – “The processor 2810 allocates the windows so that the windows do not overlap one another.  The processor 2810 may allocate the windows so that sizes of the windows are different from one another according to the positions of the users”; Oda: FIG. 4: area of 101S corresponding to ArA; ¶¶0098-0099) of the interactive surface(Wang: FIG. 28: 2820; ¶¶0727, 0750-0752; Oda: FIGs. 1, 2, 4: 100, 100s; ¶¶0073, 0087, 0093, 0097-0098) comprises: 
detecting, by the processing module(Wang: FIG. 28: 2810; ¶¶0751-0752; Oda: FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0093-0094), whether one or more objects(Oda: FIGs. 1, 2, 4, 6: fingers; ¶¶0063, 0093, 0097-0098, 0114) are on the interactive surface(Wang: FIG. 28: 2820; ¶¶0727, 0750-0752; Oda: FIGs. 1, 2, 4: 100, 100s; ¶¶0073, 0087, 0093, 0097); 
detecting, by the processing module (Wang: FIG. 28: 2810; ¶¶0751-0752; Oda: FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0093-0094), whether one or more other personalized display areas are generated on the interactive surface (Wang: FIG. 28: 2820, 0727, 0750-0752; Oda: FIGs. 1, 4: ArB, 100, 100S; ¶¶0073, 0087, 0093, 0097, 0101, 0114-0115); and when one or more of: the one or more objects(Oda: FIGs. 1, 2, 4: fingers; ¶¶0063, 0093, 0097-0098, 0114) and the one or more other personalized display areas are detected (Wang: ¶0751; Oda: FIGs. 4, 6: ArB; ¶¶0101, 0114-0115): determining, by the processing module(Wang: FIG. 28: 2810; ¶0751; Oda: FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0093-0094), the available display area based on the detection of the one or more of: the one or more objects and the one or more other personalized display areas (Wang: ¶¶0751-0752; Oda: FIGs. 1-2, 4, 6: area of 101S corresponding to ArA, ArB, fingers; ¶¶0063, 0093, 0097-0099, 0101, 0114-0115). 
The motivation to combine Oda is set forth above for claim 1.

As to claim 13, Wang discloses an interactive display device(2800)(FIG. 28; ¶¶0750-0752) comprises: 
an interactive surface (FIG. 28: 2800; ¶¶0750-0752);
memory(2830)(FIG. 28; ¶0727); and
a processing module(2810)(FIG. 28; ¶0727) operably coupled to the memory(2830)(FIG. 28: 2810; ¶0727), wherein the processing module(2810)(FIG. 28; ¶0727) is operable to: 
interpret an input by a user (¶¶0751, especially – “The windows indicate displaying areas where the users input content and indicate portions of the touch panel 2820”; 0752) of the interactive display device(2800)(FIG. 28: 2810; ¶¶0750-0752) in close proximity to the interactive surface (FIG. 28: 2800; ¶¶0750-0752); 
determine a position of the user based on the input by the user (FIG. 28: 2810; ¶¶0751-0752); 
determine an available display area of the interactive surface (FIG. 28: 2800; ¶¶0750-0752); and 
generate a personalized display area(window)(FIG. 32: 3210; ¶0751) within the available display area (FIG. 28: 2820, ¶0751) based on the position of the user (FIG. 32: 3210, 3220; ¶¶0751-0752).
Wang does not expressly disclose an interactive surface including a plurality of electrodes;
a plurality of drive sense circuits coupled to the plurality of electrodes, wherein the plurality of drive sense circuits are operable to transmit a plurality of signals on the plurality of electrodes, and wherein a set of drive sense circuits of the plurality of drive sense circuits are operable to detect a change in electrical characteristics of a set of electrodes of the plurality of electrodes; and
a processing module operably coupled to the plurality of drive sense circuits, wherein the processing module is operable to: 
interpret the change in the electrical characteristics of the set of electrodes to be caused by a user of the interactive display device in close proximity to the interactive surface; 
determine a position of the user based on the change in the electrical characteristics of the set of electrodes.
Oda discloses an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) including a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074);
a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) coupled to the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074), wherein the plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) are operable to transmit a plurality of signals (FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074), and wherein a set of drive sense circuits(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) are operable to detect (FIG. 1, 4: horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6; ¶¶0075, 0093, 0097) a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074); and
a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) operably coupled to the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), wherein the processing module(4, 40, 300A)(FIGs. 1-2: 33A, 34A; ¶¶0074-0075, 0077, 0093-0094, 0102) is operable to: 
interpret (FIG. 1, 2: 4, 40, 300A; ¶¶0074-0075, 0093-0094, 0102) the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user(USER A)(FIGs. 1, 2, 4; ¶¶0063, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098) in close proximity to the interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097); 
determine (FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0077, 0093-0094, 0102) a position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098) based on the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wang with Oda to provide an interactive display device that allows multiple users to simultaneously view and/or manipulate content using both of their hands (FIG. 4; ¶¶0065, 0093, 0097-0098).

As to claim 23, Wang and Oda teach the interactive display device of claim 13, as applied above.  
Wang and Oda further teach wherein the processing module (Wang: FIG. 28: 2810; ¶0751; Oda: FIGs. 1-2: 4, 40, 300A; ¶¶0074-0075, 0093-0094) is operable to determine the available display area of the interactive surface by: detecting whether one or more objects are on the interactive surface (Wang: FIG. 28: 2820; ¶¶0727, 0750-0752; Oda: FIGs. 1-2, 4, 6: area of 101S corresponding to ArA, fingers; ¶¶0063, 0093, 0097-0099, 0101, 0114-0115); detecting whether one or more other personalized display areas are generated on the interactive surface (Wang: FIG. 28: 2820; ¶¶0727, 0750-0752; Oda: FIGs. 1-2, 4, 6: area of 101S corresponding to ArA, ArB, fingers; ¶¶0063, 0093, 0097-0099, 0101, 0114-0115); and when one or more of: the one or more objects and the one or more other personalized display areas are detected (Wang: ¶¶0751-0752; Oda: FIGs. 1-2, 4, 6: area of 101S corresponding to ArA, fingers; ¶¶0063, 0093, 0097-0099, 0101, 0114-0115), the processing module is operable to: determine the available display area based on the detection of the one or more of: the one or more objects and the one or more other personalized display areas (Wang: FIG. 28: 2810; ¶¶0751-0752; Oda: FIGs. 1-2, 4, 6: 4, 40, 300A, area of 101S corresponding to ArA, ArB, fingers; ¶¶0063, 0074-0075, 0093-0094, 0097-0099, 0101, 0114-0115). 
8.	Claim 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”) as applied to claims 1 and 13 above, in view of U.S. Patent Pub. No. 2016/0240173 A1 to Bostick et al. (“Bostick”).
As to claim 8, Oda discloses the method of claim 1 as applied above.
Oda further discloses further comprises: determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094), the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098), the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098).
Oda does not expressly disclose further comprises: determining, by the processing module, the position of the user based on imaging data, wherein the interactive display device includes one or more cameras for capturing the imaging data.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Bostick discloses further comprises: determining, by the processing module(120: 122, 130)(FIG. 3; ¶0026), the position of the user(112)(FIG. 3; ¶¶0023, 0037) based on imaging data (FIG. 3: 150; ¶¶0023, 0037 – a camera inherently creates imaging data), wherein the interactive display device(2)(FIGs. 1-2; ¶¶0021-0023) includes one or more cameras(150)(FIG. 3; ¶¶0023, 0037) for capturing the imaging data (FIG. 3: 150; ¶¶0023, 0037).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Bostick to provide a method that displays content adjusted to the point of view of a user (¶¶0023, 0037).

As to claim 20, Oda discloses the interactive display device of claim 13, as applied above.
Oda further discloses wherein the processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094) is further operable to: determine the position of the user(USER A)(FIGs. 2, 4; ¶¶0093, 0097-0098), the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098).
Oda does not expressly disclose wherein the processing module is further operable to: determine the position of the user based on imaging data, wherein the interactive display device includes one or more cameras for capturing the imaging data. 
Bostick discloses wherein the processing module(120: 122, 130)(FIG. 3; ¶0026) is further operable to: determine the position of the user(112)(FIG. 3; ¶¶0023, 0037) based on imaging data(FIG. 3: 150; ¶¶0023, 0037 – a camera inherently creates imaging data), wherein the interactive display device(2)(FIGs. 1-2; ¶¶0021-0023) includes one or more cameras(150)(FIG. 3; ¶¶0023, 0037) for capturing the imaging data (FIG. 3: 150; ¶¶0023, 0037).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Bostick to provide an interactive display device that displays content adjusted to the point of view of a user (¶¶0023, 0037).
9.	Claim 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”) as applied to claims 1 and 13 above, in view of U.S. Patent Pub. No. 2012/0060127 A1 to Ilmonen.
As to claim 10, Oda discloses the method of claim 1, as applied above.
Oda further discloses where the position of the user(USER A)(FIGs. 2, 4: USER A’s finger; ¶¶0093, 0097-0098 – a position of a user’s finger(s) may be considered to be a position of the user) may include multiple fingers (¶0093).
Oda does not expressly disclose wherein the position of the user corresponds to a predetermined orientation of the user.
Ilmonen discloses wherein the position of the user corresponds to a predetermined orientation of the user (¶¶0012, 0016, 0051; claim 1)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Ilmonen to provide a method that displays content according to a user’s orientation (¶¶0012, 0030).

As to claim 22, see the above analysis of claim 10 as these claims include identically same additional limitations.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Ilmonen to provide an interactive display device that displays content according to a user’s orientation (¶¶0012, 0030).
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0268769 A1 to Oda et al. (“Oda”) in view of U.S. Patent Pub. No. 2019/0026011 A1 to Wang et al. (“Wang”).
As to claim 12, Oda discloses a method (FIGs. 1, 2, 4: 1; ¶¶0065, 0070, 0074-0075, 0097-0098) comprises: transmitting, by a plurality of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of an interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), a plurality of signals(FIG. 1: 2A, 11Y1-11Y64, 12X1-12X64; ¶¶0064-0065, 0074) on a plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098); 
detecting, by a set(horizontal wire between 21 and 11Y61 and vertical wire between 31 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) of drive sense circuits(horizontal wires between 21 and 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶0070) of the plurality of drive sense circuits(horizontal wires from 21 to 11Y1-11Y64, vertical wires between 31 and 12X1-12X64)(FIG. 1; ¶¶0070, 0075), a change in electrical characteristics of a set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097)  of the plurality of electrodes(11Y1-11Y64, 12X1-12X64)(FIG. 1; ¶¶0065, 0070, 0074); 
interpreting, by a processing module(4, 40, 300A)(FIG. 1, 2; ¶¶0074-0075, 0093-0094, 0102) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), the change in the electrical characteristics of the set of electrodes(11Y61 and 12X6)(FIG. 1, 4; ¶¶0075, 0093, 0097) to be caused by a user input (FIGs. 1, 2, 4: USER A; ¶¶0063, 0093, 0097-0098) in close proximity to an interactive surface(100, 100s)(FIGs. 1, 2, 4; ¶¶0073, 0087, 0093, 0097-0098) of the interactive display device(1)(FIGs. 1, 2, 4; ¶¶0069, 0097-0098), wherein the user input (FIGs. 1, 2, 4: USER A; ¶¶0063, 0093, 0097-0098) indicates creation of a personalized display area(ArA)(FIG. 4; ¶¶0097-0099) for a user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064, 0097-0099) on a display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) of the interactive display device(1)(FIGs. 1, 2, 4: 100, 100s; ¶¶0069, 0073, 0087, 0093, 0097-0098); 
determining, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0098-0099, 0102), a command of the user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064, 0097-0099) based on the user input (FIGs. 1, 2, 4: USER A; ¶¶0063, 0093, 0097-0098); and
generating, by the processing module(4, 40, 300A)(FIGs. 1-2; ¶¶0074-0075, 0093-0094, 0098-0099, 0102), the personalized display area(ArA)(FIG. 4; ¶¶0098-0099) on the display area(area of 101S corresponding to ArA)(FIG. 4; ¶¶0098-0099, 0101) based on the command of the user(USER A)(FIGs. 1, 2, 4; ¶¶0063-0064, 0097-0099).
Oda does not expressly disclose determining, by the processing module, orientation of the user based on the user input; and generating, by the processing module, the personalized display area on the display area based on the orientation of the user. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image8.png
    2961
    4368
    media_image8.png
    Greyscale

Wang discloses determining, by the processing module(2810)(FIG. 28; ¶¶0046, 0727), orientation of the user based on the user input (¶¶0065-0066, 0234, especially – “The viewing direction may also be determined via a handwriting characteristic of the viewer or may be designated by the viewer”); and generating, by the processing module(2810)(FIG. 28; ¶¶0046, 0727), the personalized display area(content shown in thumbnail)(FIG. 6; ¶0234) on the display area(2820)(FIG. 28; ¶0728) based on the orientation of the user (¶¶0065-0066, 0234).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Oda with Bostick to provide a method that displays content in a user’s personalized display area according to a user’s viewing direction (FIG. 28: KIFO; ¶¶0065-0066, 0234).
Other Relevant Prior Art
11.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2011/0298745 A1 to Souchkov discloses drive-sense circuits each of which may drive and sense (see e.g., Abstract – “drive-sense circuits connected to X and Y lines of the touchscreen may be interchangeably and selectively configured as either sense circuits or drive circuits by a drive/sense processor operably connected thereto”).
(ii)	U.S. Patent Pub. No. 2015/0091847 A1 to Chang discloses drive-sense circuits that simultaneously perform self-capacitance and mutual capacitance touch detection to eliminate the noise from nature (such as moisture, temperature/humidity, and electromagnetic waves).
(iii)	U.S. Patent Pub. No. 2011/0175671 A1 to Reynolds discloses drive-sense circuits each of which may drive and sense (¶0025, especially – “Sensor electrodes may be dedicated transmitters or receivers, or may be configured to both transmit and receive in a time multiplexed manner”).


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(iv)	U.S. Patent Pub. No. 2017/0139537 A1 to Maloo et al. discloses an electronic device(100)(FIG. 2; ¶0031) including a touch-screen(106, 120)(FIG. 2; ¶0031) that can recognize different users based on their respective touch point patterns(140, 142)(FIG. 4; 0032, 0036-0039).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571)270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692